DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szolomayer (EP2166196), hereinafter Szolomayer”.
Regarding claim 1, Szolomayer discloses an oil tank system for a gas turbine engine (paragraph 1), the oil tank system comprising: an oil tank (shown in figure 2b) having an upper tank portion (60) and a lower tank portion (86), the lower tank portion including an oil tank outlet (70, 96); and a de-aerator (58) configured to receive scavenged oil from a scavenged oil supply inlet (66) and remove air from the scavenged oil (paragraph 14), a remainder of the scavenged oil passing to the upper tank portion (60); wherein the oil tank includes a waisted section (88, 94) between the upper tank portion (60) and the lower tank portion (86), the waisted section having an upper face (upper face of 88) configured to catch oil from above the waisted section and to guide oil to a lower face (lower face of 88) of the waisted section. Examiner notes that the term “waisted section” in a very broad term and the orifices 94 within the reservoir shell (88) can be regarded as the “waisted section”. Examiner suggests amending claim 1 to provide more structure to exemplify figure 5 of present invention. As shown in figure 5 of the present invention, the waisted sections are sloped surface that are narrowing and expanding that create apertures in which the housing of the oil tank also narrows and expands with removed material. 
Regarding claim 2, Szolomayer discloses the oil tank system of claim 1, wherein the oil tank comprises a plurality of waisted sections (88, 94) defining at least one intermediate tank portion (84).
Regarding claim 3, Szolomayer discloses the oil tank system of claim 2, wherein the oil tank comprises a total of two to five waisted sections (94, figure 2B shows 4).
Regarding claim 4, Szolomayer discloses the oil tank system of claim 1, wherein the waisted section includes a sloped portion (sloping surface of 88).
Regarding claim 5, Szolomayer discloses the oil tank system of claim 4, wherein the sloped portion includes a narrowing portion formed by the upper face (upper face of 88 is narrowing with tank wall) and a widening portion formed by the lower face (lower face of 88 and bottom of the tank).

Regarding claim 6, Szolomayer discloses the oil tank system of claim 1, wherein the waisted section forms a restriction aperture (94).
Regarding claim 7, Szolomayer discloses the oil tank of claim 2, wherein each waisted section forms a restriction aperture (94) and adjacent restriction apertures are horizontally-offset from each other for preventing the dripping of oil through two restriction apertures without contacting either waisted section. Examiner notes that figure 2B shows that the apertures (94) are horizontally offset from each other. 
Regarding claim 8, Szolomayer discloses the oil tank system of claim 1, further comprising an air communication line (92) between the upper tank portion (60) and the lower tank portion (86) or the intermediate tank portion.
Regarding claim 14, Szolomayer discloses the oil tank system of claim 1, wherein the de-aerator (58) includes a venting pipe (see 82) for the removal of air.
Regarding claim 18, Szolomayer discloses an aircraft including a gas turbine engine according to claim 1 (paragraph 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolomayer.
Regarding claims 11-13, Szolomayer discloses the same invention substantially as claimed but is silent to disclose substantially vertical baffles.  However, the examiner takes Official Notice that it is well known in the art to provide substantially vertical baffles in an oil tank for the purpose of reducing swirl flow and to allow oil to be always available within the section of the oil supply inlet regardless of tilt of the engine.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Szolomayer by incorporating substantially vertical baffles for the purpose of reducing swirl flow and to allow oil to be always available within the section of the oil supply inlet regardless of tilt of the engine.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolomayer in view of Desjardins et al. (U.S. Publication 2018/0135639) ,hereinafter “Desjardins”.
Regarding claim 9, Szolomayer discloses the same invention substantially as claimed but is silent to disclose an oil level or oil temperature sensor for the oil tank.  However, Desjardins teaches the use of a gas turbine engine with an oil tank (12) that has an oil level sensor (paragraph 86) for the purpose of allowing a user to identify how much oil is available for the aircraft (paragraph 86).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Szolomayer by incorporating an oil level sensor as taught by Desjardins for the purpose of allowing a user to identify how much oil is available for the aircraft to allow for appropriate lubrication for the aircraft and the avoid engine failure.
Regarding claim 10, Szolomayer and Desjardins disclose the claimed invention but are silent to disclose that the sensor is within the air communication line. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the oil level sensor be provided within the air communication line, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Szolomayer.
Regarding claim 15, Desjardins discloses the same invention substantially as claimed such as a gas turbine engine for an aircraft, the gas turbine engine (10) comprising: an engine core (10) comprising a turbine (18), a compressor (22), and a core shaft (16) connecting the turbine to the compressor (paragraph 76); a fan (14) located upstream of the engine core, the fan comprising a plurality of fan blades (14); and an oil tank (12), but does not disclose an oil tank system according to claim 1.  However, Szolomayer discloses an oil tank system according to claim 1 (see rejection of claim 1) for the purpose of avoiding interruption of the supply of fluid to engine components by deaerating (Szolomayer paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Desjardins by incorporating an oil tank according to claim 1 as taught by Szolomayer for the purpose of avoiding interruption of the supply of fluid to engine components by deaerating.
	
Regarding claim 16, Desjardins and Szolomayer disclose the same invention substantially as claimed but is silent to disclose a gearbox receiving an input from the shaft and outputs to the fan.  However, the examiner takes Official Notice that it is well known in the art to provide a gearbox between the shaft and the fan for the purpose of controlling or altering speed of the fan.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Desjardins and Szolomayer by incorporating a gearbox for the purpose of altering the fan speed.
Regarding claim 17, Desjardins and Szolomayer disclose the gas turbine engine of claim 15, wherein: the turbine is a first turbine (Desjardins, 18), the compressor (Desjardins, 22 is a multi-stage compressor so has multiple compressors) is a first compressor, and the core shaft is a first core shaft (Desjardins, 16); the engine core further comprises a second turbine (Desjardins, 20), a second compressor (Desjardins, part of multi-stage compressor 22), and a second core shaft (Desjardins, 24) connecting the second turbine to the second compressor (Desjardins, shown in figure 1); and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (Desjardins, paragraph 76 high pressure shaft versus low pressure shaft).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        6/17/2022